DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/16/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicants amended the previously presented claims and filed new claims 9-13.
The applicants allege that the claims are supported by the original disclosure at Figures 1 and 2 and at pages 4 and 5 of the specification.
This is not persuasive.
AS to all claims:
The original disclosure does not support laying and fully covering multiple substrates by a single tape.
The original disclosure also fails to support fully covering a surface of the single substrate with multiple tapes.
Neither Figures 1, 2, nor pages 4, 5 of the original specification support the referenced limitations.
As to claim 7:
The original disclosure does not support “when any paste overflowing from the at least one hole does not adhere on the at least one adhesive tape”.
As to claim 9 and dependent claims 10-13:
The original disclosure fails to support rolling the rolling member over multiple adhesive tapes covering the surface of the single substrate.
As to claim 10 and dependent claims 11-13:
These claims require observing through the transparent tape. Such is not supported by the original disclosure.
As to claim 12 and the dependent claim 13:
The original disclosure does not support “when any paste overflowing from the at least one hole does not adhere on the at least one adhesive tape”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-13 are indefinite and could not be understood because it is not clear from claim 5 how a single hole be located on multiple substrates.
Claim 7 is further indefinite and incomplete.
This is because it is not clear whether or not “any paste” recited by this claim is the same as “the paste overflowing”, which was “observed” in the parent claim 6.
It is noted that the applicants amended claim 7 to change “the paste overflowing” to “any paste overflowing”.
Further, the claim appears to be incomplete because it lacking a step of determining if “any paste overflowing from the at least one hole does not adhere on the at least one adhesive tape”.
Claim 8 is further indefinite because the term “the substrate” lacks proper antecedent basis.
Claims 9-13 are further indefinite because the term “the surface of the substrate” in claim 9 lacks proper antecedent basis.
Claim 12 is further indefinite and incomplete.
This is because it is not clear whether or not “any paste” recited by this claim is the same as “the paste overflowing”, which was “observed”.
Further, the claim appears to be incomplete because it lacking a step of determining if “any paste overflowing from the at least one hole does not adhere on the at least one adhesive tape”.
Claim 13 is further indefinite because the term “the substrate” lacks proper antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwanke et al (US 2010/0059255) in view of Shimizu et al (WO 2008/149758, KR 101525632, translation of KR 101525632 provided) and any one of Lee (US 5,690,749), Harano et al (US 2009/0250077), Onvlee et al (US 20150241797) and Kitagawa et al (US 2013/0074873).
Schwanke et al teach a method of producing LTCC sintering ceramic comprising filing a hole with a paste.
The document teaches such as a known method that has a drawback of overflowing/mushrooming paste from the hole.
The document also teaches that conventional solutions for the referenced problem are expensive and error prone. 
The document also state that produced the devices must operate without errors, especially in medical application.
See at least [0005-12].
On the other hand, Shimizu et al teach that it was known to remove pastes overflowing from holes by pressing an adhesive tape with a pressing element to the substrate with overflowed paste followed by separating the tape from the substrate to remove the paste.
Shimizu et al also teach observing the results and repeating the cleaning if required. 
Shimizu et al teach that such method result in complete removal of overflowed paste.
Shimizu et al also teach moving the tape along and parallel the substrate during the separation of the tape. 
See entire document, especially Figures 1, 2, 4, 6 and the related description.
It would have been obvious to an ordinary artisan at the time the invention was filed to incorporate the overflowed paste removal method of Shimizu et al in the method of Schwanke et al in order to remove overflowed paste to ensure proper functioning of produced devices since Shimizu et al teach that their method result in reliable removal of overflowed paste.
	As to the newly introduced limitation requiring fully covering a surface of the at least one substrate:
It is reasonably believed that in Shimizu et al the tape is applied to the entire surface of the substrate since the paste is removed from the entire surface of the substrate, as evidenced by Figure 2.
	Further, Lee, Harano et al, Onvlee et al and Kitagawa et al evidence that it was known in the art to apply the cleaning tape to the entire substrate to remove the contamination from the surface.
	See at least Figures 5-8 and related description of Lee, Figures 1-4, 9 and the related description of Harano et al, Figures 6-8 and the related description of Onvlee et al, Figures 1, 4 and the related description of Kitagawa et al.
It would have been obvious to an ordinary artisan at the time the invention was filed to apply the tape to the entire substrate in the modified method of Schwanke et al to ensure the removal of the paste.
	As to claim 8: 
Shimizu et al also teach moving the tape along and parallel the substrate during the separation of the tape. See at least Figures 1 and 4, which show the tape moving from one roll to another. 
Further, Lee, Harano et al, Onvlee et al and Kitagawa et al evidence that such was conventional in the art of cleaning with tapes.
As to claims 9:
Shimizu et al do not specifically teach the use of the roller as a pressing element that rolls over the substrate, however, Lee, Onvlee et al and Kitagawa et al evidence that such was conventional in the art of cleaning with tapes.
It would have been obvious to an ordinary artisan at the time the invention was filed to use a roller as a pressing member in the modified method of Schwanke et al in order to use a known arrangement for its known purpose.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwanke et al (US 2010/0059255) in view of Shimizu et al (WO 2008/149758, KR 101525632, translation of KR 101525632 provided) and any one of Lee (US 5,690,749), Harano et al (US 2009/0250077), Onvlee et al (US 20150241797) and Kitagawa et al (US 2013/0074873) as applied to claim 9 above, and further in view of any one of Ishikawa et al (US 2008/0233511) and Matsumoto et al (US 2008/0176159).
Modified Schwanke et al, as applied to claim 9 above, does not teach observing through the transparent tape. 
However, such was known from Ishikawa et al and Matsumoto et al. See at least [0226] of Ishikawa et al and [0168] of Matsimoto et al.
It would have been obvious to an ordinary artisan at the time the invention was filed to observe the results of the method through the tape to ensure proper cleaning of the substrate.

Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive.
The applicants amended the claims and filed new claims. The applicants allege that the amended and new claims are allowable.
This is not persuasive for the reasons presented above.
The amended and new claims were examined and are the subject of the rejections applied above.
The amended and new claims are not supported by the original disclosure.
The teaching of Lee (US 5,690,749), Harano et al (US 2009/0250077), Onvlee et al (US 20150241797), Kitagawa et al (US 2013/0074873) and Ishikawa et al (US 2008/0233511) and Matsumoto et al (US 2008/0176159) are used to in addition to the teachings of Schwanke et al (US 2010/0059255) and Shimizu et al (WO 2008/149758, KR 101525632) to address the amended and new claims.
The analysis provided in the examiner answer mailed 05/06/2022 is incorporated here.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2001/0054210 is cited to show the state of the art with respect to cleaning with tapes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711